        Case 1:19-cv-01796-PEC Document 178 Filed 03/13/20 Page 1 of 2




          In the United States Court of Federal Claims
                                       No. 19-1796C

                                 (E-filed: March 13, 2020)

                                            )
 AMAZON WEB SERVICES, INC.,                 )
                                            )
               Plaintiff,                   )
                                            )
 v.                                         )
                                            )
 THE UNITED STATES,                         )
                                            )
               Defendant,                   )
                                            )
 and                                        )
                                            )
 MICROSOFT CORP.,                           )
                                            )
               Intervenor-defendant.        )
                                            )

                                          ORDER

        On March 12, 2020, defendant filed a motion for voluntary remand, asking the
court to “remand this case to the Department of Defense . . . for 120 days to reconsider
certain aspects of the challenged agency decision.” ECF No. 177. Therein, defendant
indicates that it intends to issue a solicitation amendment with regard to one technical
factor, seeking proposal revisions on that issue. See id. at 2. Defendant also states that it
will reconsider additional aspects of the procurement, for which proposal revisions will
not be necessary. Id. Defendant argues that remand is appropriate because “[d]uring the
proposed remand, the agency potentially could make decisions that would moot this
action, in whole or in part, and may obviate the need for further litigation in this Court.”
Id. at 3. Defendant reports that while intervenor-defendant does not oppose the remand,
plaintiff intends to file a response in opposition to the motion.

      In addition to the motion to remand, six motions are presently pending on the
docket in this case: (1) plaintiff’s motion to supplement the administrative record, ECF
No. 124; (2) plaintiff’s motion to correct the administrative record, ECF No. 127; (3)
defendant’s motion for partial dismissal, ECF No. 132; (4) intervenor-defendant’s motion
        Case 1:19-cv-01796-PEC Document 178 Filed 03/13/20 Page 2 of 2



for partial dismissal, ECF No. 133; (5) a motion for leave to file an amicus brief, filed by
The Protect Democracy Project, Inc., ECF No. 152; and (6) a motion for leave to file an
amicus brief, filed by Citizens for Responsibility and Ethics in Washington, ECF No.
157. Each of these motions is fully briefed. In the court’s view, however, defendant’s
motion for remand could render these motions moot.

      Accordingly, the court STAYS consideration of these motions until defendant’s
motion for remand is resolved.

       IT IS SO ORDERED.
                                                 s/Patricia E. Campbell-Smith
                                                 PATRICIA E. CAMPBELL-SMITH
                                                 Judge




                                             2
